Case 1:18-cv-01337-PAE Document 59 Filed 03/29/19 Page 1 of 2

UN|TED STATES D|STR|CT COURT
SOUTHERN DlSTRlCT OF NEW YORK

 

X
JOSE FlGUEROA’ CBS€ NO.Z 1218-CV-O1337-PAE-AJP

Plaintiff,

- against -

ENCORE 49 HOUSG EAST ETAL,
EL|ZABETH HASSELT, KAVlTA S.
JAGNARINE and FRATELL| lTAL|AN| LLC.,

Defendants.

 

l\/lOTlON TO W|THDRAW AS CGUNSEL FOR PLA|NTlFF
Stuart H. Finkelstein, Esq., hereby moves this Court for an order to withdraw as
counsel of record for Plaintiff JOSE FlGUEROA, and as grounds therefore state that
there is a total and complete breakdown in communication with l\/|r. Figueroa as he has not
responded to any of my approximate six voice mail messages l have left him since the early part of
January, 2019.
WHEREFORE, Stuart H. Finkelstein, Esq., respectfully moves this Court forthe

entry of an order allowing withdrawal as counsel of record for Plaintif'f.

Respectfully submitted,

Stuart H. Finkelstein, Esq.
FlNKELSTElN LAW GRGUP, PLLC
Attorney for Plaintiff

338 Jericho Turnpike

Syosset, New York 11791

Tele rone: (718) 261-4900

rif/ff

Stuart H. FTni<elstein, Esq.

Case 1:18-cv-01337-PAE Document 59 Filed 03/29/19 Page 2 of 2

CERT|F|CATE OF SERV|CE

l HEREBY CERT|FY that a copy of the foregoing instrument was e-filed with the

Clerk of the Court using Cl\/l/ECF, this 29th day of l\/larch, 2019.

§M‘CY

\./
Stuart H. Finkelstein, Esq.

 

